Opinion by
Orlady, J.,
In dismissing the exceptions filed to the adjudication, and confirming the distribution the learned court below held in substance, that while one item (16th), in the will of Elizabeth Laub created an active trust of the share of Louisa Laub during her lifetime, that another (17th), disposed of the balance remaining at her death. The construction placed on these items, cut down to a life estate the absolute estate given to Louisa Laub by earlier items (9th and 10th) of the will. The view taken by the court was evidently the same as that held by counsel for the trustee of Louisa Laub when its account was filed, and is in accord with the clearly expressed intention of the testator.
The decree of the orphans’ court is affirmed.